      Case 2:19-cv-00105-MHT-JTA Document 77 Filed 05/27/21 Page 1 of 4




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

DE’ANGELO MANUEL,                            )
#266919,                                     )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       CIVIL ACTION NO. 2:19-CV-105-MHT
                                             )
KAY IVEY, et at.,                            )
                                             )
       Defendants.                           )

                     DEFENDANTS’ MOTION TO STAY DISCOVERY

       COME NOW Alabama Governor Kay Ivey (“Ivey”) and former member of the Alabama

Board of Pardons and Paroles (“Board”) Lynn Head (“Head”), Defendants in this case, and file

this Motion to Stay Discovery. In support of this motion, Defendants present the following:

       1.      Defendants regret the necessity of filing this instant motion. However, it is

necessary in order for these Defendants to have the benefits of their asserted immunities. As will

be shown, before discovery is permitted, this Court should resolve (1) whether Defendants are

entitled to immunities and (2) whether the challenges to the legal sufficiency of Manuel’s claim

bar further litigation. As such, Defendants request that this Court stay its previous two orders

granting discovery. See Doc. 73; see also Doc. 76.

       2.      Regarding discovery requests, the Eleventh Circuit has held that “[f]acial

challenges to the legal sufficiency of a claim or defense . . . should, however, be resolved before

discovery begins.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997)

(emphasis added) (original footnote omitted). Additionally, “[f]ailure to consider and rule on

significant pretrial motions before issuing dispositive orders can be an abuse of discretion.” Id.

(emphasis added).
       Case 2:19-cv-00105-MHT-JTA Document 77 Filed 05/27/21 Page 2 of 4




       3.      Furthermore, the Eleventh Circuit and this Court have acknowledged that discovery

is prohibited until the trial court determines if immunity bars litigation. See Bouchard Transp. Co.

v. Fla. Dep’t of Env’t Prot., 91 F.3d 1445, 1448 (11th Cir. 1996); see also Howe v. City of Enter.,

861 F.3d 1300, 1302 (11th Cir. 2017); see also Cook v. Taylor, No. 2:18-CV-977-WKW, 2019

WL 1233853, at *1 (M.D. Ala. Mar. 15, 2019) (adopting Howe).

       4.      In this case, Defendants previously asserted several immunities and raised several

defenses presenting facial challenges to the legal sufficiency of Manuel’s claims. See Doc. 19; see

also Doc. 64. Specifically, Defendants raised the following challenges:

               a. Defendants have asserted that they are entitled to Sovereign Immunity. See

                   Doc. 19 at 7–8; see also Doc. 64 at 4–6.

               b. Defendants have asserted that Manuel lacks standing to sue Defendants. See

                   Doc. 19 at 8–10; see also Doc. 64 at 5.

               c. Defendant Head has asserted that she is entitled to Absolute Quasi-Judicial

                   Immunity. See Doc. 19 at 10; see also Doc. 64 at 6.

               d. Defendants have asserted that they are entitled to Qualified Immunity. See

                   Doc. 19 at 11; see also Doc. 64 at 7.

               e. Defendants have asserted that Manuel’s claims are not cognizable under 42

                   U.S.C. § 1983. See Doc. 19 at 22 n.15; see also Doc. 64 at 8.

       5.      Given the nature of the immunities asserted by Defendants and given Defendants’

challenges to the legal sufficiency of Manuel’s claims, Defendants will be extremely prejudiced

by a denial of this motion. As the Eleventh Circuit has stated, requiring discovery before a court

determines whether immunities bar discovery constitutes an effective denial of immunity. See

Howe, 861 F.3d at 1302 (“by requiring the defendants to further defend from liability while the



                                                 2
       Case 2:19-cv-00105-MHT-JTA Document 77 Filed 05/27/21 Page 3 of 4




immunity issue remained pending, the district court had effectively denied immunity[.]”). If, for

example, this Court were to deny this motion and force Defendants to respond to discovery and

later rule that immunity bars litigation, Defendants will have incurred additional litigation

expenses that the Eleventh Circuit held they should not bear. On the other hand, if this motion is

granted and this Court later denies Defendants’ Motion to Dismiss, Manuel will have incurred no

additional expenses or prejudice, as Manuel will still have discovery available and will receive

responses to the requests served.

        6.     Additionally, Defendants submit to this Court a brief in support of this motion and

in support of Defendants’ Motion for Leave of Court to File Motion to Dismiss.

                                        CONCLUSION

        7.     Based on the foregoing, Defendants request that this Court grant their Motion to

Stay Discovery and issue an such an order staying discovery, see Doc. 73 and Doc. 76, until this

Court determines whether the immunities and challenges raised by Defendants’ bar further

litigation.

        Respectfully submitted this the 27th day of May 2021.

                                             /s/ Greg Locklier
                                             GREG LOCKLIER
                                             Assistant Attorney General
                                             Alabama Bureau of Pardons & Paroles
                                             100 Capitol Commerce Blvd, Suite 310
                                             Montgomery, AL 36117
                                             (334) 242-0494 (phone)
                                             (334) 315-4793 (facsimile)
                                             greg.locklier@paroles.alabama.gov




                                                3
      Case 2:19-cv-00105-MHT-JTA Document 77 Filed 05/27/21 Page 4 of 4




                                CERTIFICATE OF SERVICE
       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using

the CM/ECF system which will send notification of such filing to the attorneys of record, or if

applicable, I certify that I have mailed by United States Postal Service the document to the

following non-CM/ECF participants:

                               De’Angelo Manuel, AIS #266919
                                Fountain Correctional Facility
                                       Fountain 3800
                                   Atmore, AL 36503-3800

       Done this the 27th day of May 2021.

                                             s/ Greg Locklier
                                             GREG LOCKLIER
                                             Assistant Attorney General
                                             Alabama Bureau of Pardons & Paroles
                                             100 Capitol Commerce Blvd, Suite 310
                                             Montgomery, AL 36117
                                             (334) 242-0494 (phone)
                                             (334) 315-4793 (facsimile)
                                             greg.locklier@paroles.alabama.gov




                                                4
